DETAILED ACTION

This is in response to the Amendment filed 12/6/2021, in which claims 1, 5, 6, 10 and 11 are presented for examination.    

Allowable Subject Matter
Claims 1, 5, 6, 10 and 11 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The prior art of record fails to reasonably disclose, suggest, or teach the combination of features as claimed and arranged in at least claim 1 by the applicant. Specifically, the prior art of record fails to reasonably disclose wherein the determining is executed based on a ratio of a number of IP addresses that are included in the one or more IP addresses and of which existence periods are shorter than a threshold with respect to a number of the one or more IP addresses, in combination with other elements of claim 1.  As such, claim 1 is allowed.
	Claims 6 and 11 are allowed for reason similar as these for claim 1.
The remaining claims are allowed because of their respective dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiwei Y. Stiltner/
Examiner, Art Unit 2451

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451